       Case 1:18-cv-01200-MV-GBW Document 10 Filed 06/17/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO



CHRISTOPHER LEE CRESPIN,

       Plaintiff,

vs.                                                                    No. 18-cv-1200 MV-GBW


ALBUQUERQUE POLICE DEPARTMENT,

       Defendants.


                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Civil Rights Complaint (Doc. 1). He is

incarcerated, pro se, and proceeding in forma pauperis. Plaintiff contends that officers laughed at

him after a police dog bit his leg. Having reviewed the matter under 28 U.S.C. § 1915(e), the Court

finds that while the allegations may survive initial review, Plaintiff failed to name the officers

involved in the incident. The Court will therefore direct Plaintiff to file an amended complaint.

I. Background1

       Plaintiff is an inmate at the Penitentiary of New Mexico (“PNM”). He alleges that on

December 14, 2017, Albuquerque Police Department (“APD”) officers arrested him for an

unspecified crime. (Doc. at 1). During the arrest, a K-9 Unit dog bit his leg. Id. It is not clear

why the dog was released, but arresting officers allegedly laughed about the bite. Id. Plaintiff

sustained substantial damage to his leg from the dog bite and was treated at the hospital. Id. He

also alleges that the officers should have had mental health personnel present during the arrest, as


1
 The background facts are taken from Plaintiff’s complaint (Doc. 1). For the purpose of this ruling, the
Court assumes Plaintiff’s allegations are true.
       Case 1:18-cv-01200-MV-GBW Document 10 Filed 06/17/20 Page 2 of 4



he suffers from schizophrenia, bipolar disorder, and post-traumatic stress disorder. Id. at 3.

       As a result of his arrest, Plaintiff is now afraid of dogs and has panic attacks when they visit

the prison. (Doc. 1 at 3). The Complaint seeks $100,000 in damages from APD and asks the Court

to vacate his criminal judgment and release him from prison. Id. at 5. Plaintiff obtained leave to

proceed in forma pauperis, and the Complaint is ready for initial review.

II. Standard of Review

       The Court has discretion to dismiss an in forma pauperis complaint at any time if the action

is frivolous, malicious, or fails to state a claim on which relief may be granted. See 28 U.S.C. §

1915(e). The Court may also dismiss a complaint sua sponte under Rule 12(b)(6) of the Federal

Rules of Civil Procedure if “it is patently obvious that the plaintiff could not prevail on the facts

alleged, and allowing [plaintiff] an opportunity to amend [the] complaint would be futile.” Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (quotations omitted). The plaintiff must frame a

complaint that contains “sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id.

       Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. While pro

se pleadings are judged by the same legal standards that apply to represented litigants, the Court

can overlook the “failure to cite proper legal authority, … confusion of various legal theories, …

poor syntax and sentence construction, or … unfamiliarity with pleading requirements.” Id.


                                                  2
       Case 1:18-cv-01200-MV-GBW Document 10 Filed 06/17/20 Page 3 of 4



Further, pro se plaintiffs should ordinarily be given the opportunity to cure defects in the original

complaint, unless amendment would be futile. Id. at 1109.

III. Discussion

        Plaintiff’s constitutional claims are asserted pursuant to 42 U.S.C. § 1983, the “remedial

vehicle for raising claims based on the violation of [federal] constitutional rights.” Brown v.

Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016). “A cause of action under section 1983 requires

the deprivation of a civil right by a ‘person’ acting under color of state law.” McLaughlin v. Bd.

of Trustees, 215 F.3d 1168, 1172 (10th Cir. 2000). The plaintiff must allege that each government

official, through the official’s own individual actions, has personally violated the Constitution. See

Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 1998). There must also be a connection between

the official conduct and the constitutional violation. See Fogarty v. Gallegos, 523 F.3d 1147, 1162

(10th Cir. 2008); Trask, 446 F.3d at 1046.

        The factual scenario Plaintiff describes - where officers looked on and laughed while the

K-9 dog bit his leg - would ordinarily survive initial review. However, before the Court can order

an answer and a Martinez2 investigation, Plaintiff must name the officers who were personally

involved in his arrest. “A successful § 1983 complaint must make clear exactly who is alleged to

have done what to whom, to provide each individual with fair notice as to the basis of the claim

against him or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008). Accordingly,

the Court will direct Plaintiff to file an amended complaint naming the individual officers within

seventy-five (75) days of entry of this Order. The amended complaint should also provide more



2
 Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) established a procedure to conduct special
investigations in lieu of tradition discovery in prisoner cases.

                                                    3
       Case 1:18-cv-01200-MV-GBW Document 10 Filed 06/17/20 Page 4 of 4



detail about Plaintiff’s ongoing state lawsuit. The Complaint appears to indicate that Plaintiff filed

a separate lawsuit in New Mexico’s Second Judicial District Court addressing the same facts

involved in this action. (Doc. 1 at 4). While it is important that Plaintiff’s claims are addressed,

the Court wants to make sure it does not adjudicate claims that are already pending, or were

resolved, in another forum. If Plaintiff declines to timely file an amended complaint addressing

the above issues or files an amended complaint that similarly fails to state a claim, the Court may

dismiss the case without further notice.

       IT IS ORDERED that Plaintiff shall file an amended complaint addressing the above

issues within seventy-five (75) days of entry of this Order.




                                              _________________________________
                                              HONORABLE MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                  4
